Citation Nr: 0431141	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-20 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for disability due to 
exposure to Agent Orange.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

4.  Entitlement to service connection for cardiomyopathy with 
history of congestive heart failure, to include on a 
secondary basis.

5.  Entitlement to an initial evaluation in excess of 60 
percent for status post right thoracotomy, residuals of 
tuberculosis.

6.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

7.  Entitlement to an effective date for an award of service 
connection for status post right thoracotomy, residuals of 
tuberculosis, prior to April 30, 2001.

8.  Entitlement to an effective date for an award of service 
connection for PTSD, prior to April 11, 2000.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from that part of a November 2002 rating decision 
of the Regional Office (RO) that denied the veteran's claim 
for service connection for hepatitis C.

During the hearing before the undersigned, the veteran 
withdrew his claims for service connection for residuals of 
shell fragment wounds to the neck and left hand.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

All issues certified for appellate review, with the exception 
of the claim for service connection for hepatitis C, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Hepatitis C was initially documented many years after 
service, and there is no competent medical evidence linking 
it to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate the claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA and private 
treatment records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim for service 
connection for hepatitis C.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records disclose that a tattoo of the 
right arm was noted on examination of the veteran in August 
1965 for entrance into service.  The veteran was hospitalized 
for a disability not at issue from September to November 
1967.  Physical examination at that time disclosed that the 
liver was palpable at the right costal margin.  No pertinent 
diagnosis was made.  In January 1969, it was indicated that 
possible jaundice had been observed by others several days 
earlier.  On a report of medical history in March 1969, the 
veteran denied ever having had jaundice.  A clinical 
evaluation of the abdomen and viscera on the separation 
examination in March 1969 was normal.  

The record reflects the fact that the veteran was awarded the 
Combat Infantryman Badge and the Purple Heart Medal.

The veteran was admitted to a service department hospital in 
May 1972.  The admission diagnosis was infectious hepatitis.

In November 1973, the veteran was hospitalized at a VA 
facility.  The diagnosis on admission was to rule out 
hepatitis.

The veteran was hospitalized in a private facility in 
September 2000.  His pertinent complaint was of pain in the 
right upper abdomen, which he always complained of in the 
past due to hepatitis C.  The pertinent diagnosis was 
hepatitis C.

The veteran was examined by the VA in October 2002.  He 
related that he was diagnosed with hepatitis C approximately 
six years earlier.  He stated that he believed this condition 
had existed for about 25 years, since his discharge from 
service.  He noted that he was not receiving treatment for 
it.  An examination disclosed that the liver was palpable 4 
centimeters below the right costal margin.  Laboratory 
studies were positive for the hepatitis C antibody.  Hepatic 
function panel was abnormal.  The pertinent diagnosis was 
hepatitis C.  The examiner commented that based on the 
veteran's history and the physical examination, it was his 
opinion, to a reasonable degree of medical probability, that 
it was less likely than not that the veteran's hepatitis C 
was caused by exposure to blood products in service.  The 
rationale for this conclusion was based on the veteran's 
history of multiple tattoos and intravenous drug use.  

The veteran testified at a personal hearing before the 
undersigned in June 2004.  The veteran indicated that he had 
used intravenous drugs during service.

Of record is an article addressing tattoos and the 
transmission of hepatitis C.

Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Direct service connection may be granted only when a 
disability was incurred in the line of day and not the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301 (2003).  

Analysis 

The veteran asserts that service connection is warranted for 
hepatitis C.  He claims that he was exposed to blood products 
in service.  In addition, he alleges that he received a 
vaccination in service with a jet air gun that had blood from 
a previous recipient of the vaccine.  The Board acknowledges 
that there is some evidence in the service medical records 
that the veteran had jaundice.  Further, it is conceded that 
the veteran was exposed to blood in service.  The fact 
remains, however, that a VA physician concluded that it was 
less likely than not that the veteran's hepatitis was due to 
exposure to blood in service.  He explained his conclusion by 
specifically noting the fact that the veteran used 
intravenous drugs and had a number of tattoos.  Although the 
veteran has submitted an article concerning tattoos and the 
transmission of hepatitis C, the Board finds that this is of 
less probative value than the examiner's opinion as to the 
etiology of the veteran's hepatitis C based on examination of 
the veteran and review of his medical history.  In a single 
judge decision cited for guidance, the Court noted that 
"statements about risk factors, in general, simply do not 
rebut a specific opinion provided about a specific patient 
under a specific set of facts where that opinion does not 
appear to be inconsistent with the general proposition."  
Herlehy v. Brown, 4 Vet. App. 122 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In this 
case, the Board finds that the conclusion of the VA physician 
is of greater probative value than the general statement 
regarding tattoos and hepatitis C contained in the article 
submitted by the veteran.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.


							(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate each claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the remaining issues on appeal, there is no 
evidence of record that the appellant has been furnished the 
notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b).  In this case, the appellant 
has not been provided with notice of what specific 
information and/or specific medical or lay evidence, not 
previously submitted, is necessary to substantiate each of 
his claims remaining on appeal, and what specific evidence, 
if any, he is expected to obtain and submit, and what 
specific evidence will be retrieved by VA.  Further, he must 
be advised to send any evidence in his possession pertinent 
to the appeal to VA.  

The record demonstrates that the veteran has received 
considerable treatment for his service-connected pulmonary 
disability since the most recent VA examination.  Similarly, 
the evidence shows that the veteran was most recently 
afforded a VA psychiatric examination in May 2001.  The Court 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran argues 
has increased in severity since these examinations were 
conducted.  Under 38 C.F.R. § 3.326(a) (2004), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

With respect to the claim for an earlier effective date for 
an award of service connection for status post right 
thoracotomy, the veteran argues that there was clear and 
unmistakable error in an April 1971 rating decision that 
denied the veteran's claim for service connection for 
pulmonary tuberculosis since the VA examination on which that 
determination was based was inadequate.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claims, to include what 
specific evidence, if any, he is expected 
to obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his pulmonary 
disability and PTSD since 2000.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3.  The veteran should then be afforded a 
VA pulmonary examination to determine the 
nature and extent of his lung disability.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.

5.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the April 1971 rating action.  
If the determination is adverse, and the 
veteran files a notice of disagreement, 
the RO should follow the applicable 
appellate procedures.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



